DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 4-7, 10-14 and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 7 and 14, the limitation “the water-receiving plate integrated with two inserting portions to insert directly into a water block unit” in is indefinite, in context, since it cannot be discerned how the insertion of inserting portions the water-receiving plate integrated with two inserting portions to insert directly into a water block unit” will be interpreted as – the water-receiving plate integrated with two inserting portions capable of being inserted directly into a water block unit --. It is noted that claims drawn to a heat exchanging system having the water-cooling radiator structure and the water block would alleviate the 112 rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 does not further limit independent Claim 7, wherein the newly filed amendments allow for the water inlet and outlet to be directly connected to the water block. Applicant may cancel the claim(s), amend the claim(s) to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 7, 10-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US PG Pub. 2006/0021737) in view of Lee et al. (USP 7407000) and in further view of Onishi (US PG Pub. 20080223552) hereinafter referred to as Lai, Lee and Onishi, respectively.
	Regarding Claim 1, Lai discloses water-cooling radiator structure, comprising: 
	a water-cooling radiator unit (3) including a water-receiving plate (32) with a water inlet (3230) and a water outlet (3232), said water receiving plate internally 
	the water-receiving plate having an upper surface (shown in figure 2, being the external surface opposite the fins (38)) and a lower surface (shown in figure 2, being the surface adjacent the fins (38)), from which heat carried by the working fluid flowing through the water chamber is dissipated into ambient air (shown in figure 2, wherein heat is dissipated through the surfaces of plate), and a pump (4) provided for driving the working fluid to flow through the water chamber (shown in figure 2).
Lai fails to disclose the pump is within the water chamber.
Lee, also drawn to a liquid cooled heat exchanger having a pump and fins, teaches a pump (23) is within a water chamber (shown in figure 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Lai with the pump being provided within the water chamber, as taught by Lee, the motivation being to reduce the envelope of the heat exchange device or to reduce the flow path for the working fluid and consequently reducing the flow resistance encountered by the pump, thereby increasing the longevity of the pumping device.         
Lai fails to disclose the water-receiving plate integrated with two inserting portions to insert directly into a water block unit contacted with a heat source, the inserting portions constituting the water inlet and the water outlet, wherein the water-
Onishi teaches a water-receiving plate (bottom plate of radiator (40)) integrated with two inserting portions (47S and 48S) to insert directly with a water block unit (shown in figures 2 and 8), the inserting portions constituting the water inlet and the water outlet (shown in figures 2 and 8), wherein the water-cooling radiator unit applies a remote cooling to cool down a heat from the water block unit and does not touch the heat source (shown in figure 3, wherein the radiator (40) is not touching the heat generating components corresponding to the heat-receiving areas (A, B and C)).
Lee does however teach that a radiator is directly coupled with a water block for the purpose of dissipating heat from heat generating components.  
	One of ordinary skill in the art would recognize that there is a need in the art to provide a direct connection between the water block unit and the radiator to increase the heat transfer efficiency of the radiator system by reducing the cycle time between the heat source and heat dissipater, to reduce the number of components for a lighter and less costly end product and to reduce the fluid traveling distance that would result with less strain on the pump and extend the operational life of the system. Therefore, when there are a finite number of identified, predictable solutions, i.e. (having the inserting portions inserting directly into a water block unit, having the inserting portions inserting directly onto a water block unit), a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. (that the water block unit and the water–receiving plate are directly connected, it is likely the product is not of innovation but of ordinary skill and 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Lai, by having the two inserting portions being inserted directly into a water block unit, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “the water-receiving plate integrated with two inserting portions to insert directly direct into a water block unit”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. The aforementioned limitations fails to positively claim a water block unit and is drawn to the water-receiving plate being capable of being inserted into a water block unit.
Regarding Claim 2, a modified Lai further teaches the water chamber is a water chamber having a flow passage (shown in figures 1-2) therein that is communicable with the water inlet (3230, wherein Onishi discloses the water inlet being attached to the water block as shown in figure 2) and the water outlet (wherein Onishi discloses the water outlet being attached to the water block as shown in figure 2) of the water-receiving plate (shown in figure 2 of Lai, wherein Onishi teaches the inlet and outlet attaching to the water block).	
	Regarding Claim 4, a modified Lai further teaches the upper surface of the water-receiving plate has a first radiating fin assembly (325) connected thereto (shown in figure 2, wherein the fins (325) are indirectly connected to the external surface of first cover (323)).
	Regarding Claim 5, a modified Lai further teaches the water-receiving plate is formed of a top plate member (323) and a bottom plate member (322); 
	an outer side of the top plate member forming the upper surface of the water-receiving plate (shown in figure 2), and an outer side of the bottom plate member forming the lower surface of the water-receiving plate (shown in figure 2).	
	Regarding Claim 6, a modified Lai further teaches the lower surface of the water-receiving plate has a second radiating fin assembly (38) connected thereto.
Regarding Claim 7, Lai discloses a water-cooling radiator structure, comprising: 
a water-cooling radiator unit (3) including: 
a water-receiving plate portion having a plurality of water-receiving plates (32 and 34), each of which internally defines a water chamber (shown in figure 2, being the space containing the water flow); 
	a plurality of communicating elements (shown in figure 2, wherein the tubes (36) communicates water to and from the heat exchange bodies (32 and 34)) for linking each of the water chambers with one another (shown in figure 2); and 
a working fluid (“water”, see Para. 16) flowing from one of the water chambers (formed from the heat exchange body (32)) to another water chamber (formed from the heat exchange body (34)) via the communicating element (shown in figure 2),

the plurality of communicating elements include a first and a second communication element (shown in figure 2, wherein a plurality of tubes (36) are shown), and 
the first water-receiving plate (32) having a first water chamber internally provided with a first partitioning rib (329) to divide the first water chamber into a first zone (330) and a second zone (331), and 
the second water-receiving plate (34) has a second water chamber (shown in figure 2), and the first zone (330) of the first water chamber (32) communicating with the second water chamber (350 and 351), via the first communication element (shown in figure 4), and 
the second zone (331) of the first water chamber communicating with the second water chamber via the second communication element (shown in figure 4, wherein the second room (331) communicates with the second chamber (351), see also Para. 23); and 
a pump (4) provided adjacent the first zone or second zone of the first water chambers to drive the working fluid to flow through each of the water chambers (shown in figure 4). However, Lai fails to disclose the pump is within the first zone or second zone.
Lee, also drawn to a liquid cooled heat exchanger having a pump and fins, teaches a pump (23) is within a first zone (shown in figure 3).

Lai fails to disclose the water-receiving plate integrated with two inserting portions to insert directly into a water block unit contacted with a heat source, the inserting portions constituting the water inlet and the water outlet, wherein the water-cooling radiator unit applies a remote cooling to cool down a heat from the water block unit and does not touch the heat source.
Onishi teaches a water-receiving plate (bottom plate of radiator (40)) integrated with two inserting portions (47S and 48S) to insert directly with a water block unit (shown in figures 2 and 8), the inserting portions constituting the water inlet and the water outlet (shown in figures 2 and 8), wherein the water-cooling radiator unit applies a remote cooling to cool down a heat from the water block unit and does not touch the heat source (shown in figure 3, wherein the radiator (40) is not touching the heat generating components corresponding to the heat-receiving areas (A, B and C)).
Lee does however teach that a radiator is directly coupled with a water block for the purpose of dissipating heat from heat generating components.  
	One of ordinary skill in the art would recognize that there is a need in the art to provide a direct connection between the water block unit and the radiator to increase the heat transfer efficiency of the radiator system by reducing the cycle time between 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Lai, by having the two inserting portions being inserted directly into a water block unit, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “the water-receiving plate integrated with two inserting portions to insert directly direct into a water block unit”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. The aforementioned limitations fails to positively claim a water block unit and 
Regarding Claim 10, a modified Lai further teaches the first water chamber (shown in figure 2 being defined by the first heat exchange body (32)) is selected from the group consisting of a water chamber internally provided with baffles defining a first flow passage (shown in figure 2, wherein the first heat exchange body (32) is shown as containing fins (325)).
Regarding Claim 11, a modified Lai further teaches the second water chamber (shown in figure 2 being defined by the second heat exchange body (34)) is selected from the group consisting of a water chamber internally provided with baffles defining a second flow passage (shown in figure 2, wherein the second heat exchange body (34) is shown as containing fins (345)).
Regarding Claim 12, a modified Lai further teaches the first water chamber (shown in figure 2 being defined by the second heat exchange body (34)) is fluid-communicable with the water inlet (3230, wherein Onishi discloses the water inlet being attached to the water block as shown in figure 2) and the water outlet (3232, wherein Onishi discloses the water outlet being attached to the water block as shown in figure 2)) of the first water-receiving plate (32).
Regarding Claim 13, a modified Lai further teaches the first zone (330) and the second zone (331) are fluid-communicable with the water inlet (3230, wherein Onishi discloses the water inlet being attached to the water block as shown in figure 2) and the water outlet (3232, wherein Onishi discloses the water outlet being attached to the water block as shown in figure 2), respectively (shown in figure 2).
Regarding Claim 14, a modified Lai further teaches the water inlet (3230) and the water outlet (3232) are fluid-communicable (as shown in figure 1) with a water block unit (2).
Regarding Claim 16, a modified Lai further teaches the first water-receiving plate (32) is formed of a first top plate member (323) and a first bottom plate member (322) that are joined to each other to define the first water chamber in between them (shown in figure 2),
the first top plate member (323) having a first upper surface (shown in figure 2, being the external surface), and the first bottom plate member (322) having a first lower surface (shown in figure 2, being the surface adjacent the fins (38)); and wherein 
the second water-receiving plate (34) is formed of a second top plate member (342) and a second bottom plate member (343) that are joined to each other to define the second water chamber in between them (shown in figure 2), 
the second top plate member having a second upper surface (shown in figure 2, being the surface adjacent the fins (38)), and the second bottom plate member having a second lower surface (shown in figure 2, being the external surface).
Regarding Claim 17, a modified Lai further teaches a first radiating fin assembly (325) connected to the first upper surface (shown in figure 2, wherein the fins (325) are indirectly connected to the external surface of first cover (323)), a second radiating fin assembly (38) connected between the first lower surface and the second top surface 
[AltContent: textbox (Second Radiating Fin Assembly (See Claim 18))][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (Third Radiating Fin Assembly (See Claim 18))]
    PNG
    media_image1.png
    449
    600
    media_image1.png
    Greyscale

Lai Figure 2
Regarding Claim 18, Lai further discloses a first radiating fin assembly (325) connected to the first upper surface (shown in figure 2, wherein the fins (325) are indirectly connected to the external surface of first cover (323)), a second radiating fin assembly (38, being half of the fins containing the tubes (38), see annotated figure 2) connected to the first lower surface (shown in figure 2, wherein the annotated fins are connected to the first plate (322)), and a third radiating fin assembly (38, being half of the fins containing the tubes (38), see annotated figure 2) connected to the second upper surface (shown in annotated figure 2, wherein the annotated fins are connected to the second plate (342)) and a fourth radiating fin assembly (345) connected to the second lower surface (shown in figure 3).
	Regarding Claim 20, Lai further teaches the water-receiving plates are selectively stacked in a vertically spaced arrangement (shown in figure 2).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding the “vertically spaced”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Further, the heat exchanger of claim 20 does put forth a specific orientation, thus water-receiving plates being selectively stacked in a vertically spaced arrangement is dependent only on frame of reference. It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure, if the prior art structure is capable of performing the claimed use then it meets the claim. Please see Section 2114 of the MPEP entitled Functional Language. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US PG Pub. 2006/0021737) in view of Lee et al. (USP 7407000) and in further view of Onishi (US PG Pub. 20080223552) as applied in Claims 1-2, 4-6, 7, 10-14, 16-18 and 20 above and in further view of Upadhya et al. (USP 6988535) hereinafter referred to as Upadhya.
	Regarding Claim 19, although Lai teaches the water-receiving plates of the water-receiving plate portion and the communicating elements of the communicating element portion, Lai fails to teach the water receiving plate and communication element 
	Upadhya, also drawn to a liquid heat sink, teaches a liquid radiator is made of a material selected from the group consisting of aluminum (“aluminum”, col. 6 ll. 9-10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Lai with the water receiving plate and communication element being made of a material selected from the group consisting of aluminum, as taught by Upadhya, the motivation being that aluminum has a high heat conductivity for increased thermal dissipation.         
Lai discloses the claimed invention except for the components being fabricated from aluminum. It would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate heat sink parts from copper or aluminum due to the high thermal conductivity of such materials, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07

Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive. 
	On page 11 of the Argument the Applicant states, “It should be noted that the heat exchanger 3 of Lai '737, the radiator 40 of Onishi '552 and the heat exchange device 703 of Upadhya '535 are not in direct contact with any heat source...Therefore, there is no motivation for combining these references. Furthermore, the present invention uses the water-receiving plate for remote end heat dissipation, which is not in direct contact with a heat source. Such a feature is not disclosed in any of the references.” The Examiner respectfully disagrees. A remote water block having a heat generating component attached is taught in Lai (as shown in figure 1), Lee (as shown in figure 1) and Onishi (as shown in figure 1), wherein the aforementioned references are utilized to reject the current claims of record. “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL ALVARE/Primary Examiner, Art Unit 3763